OPINION — AG — UNDER 29 O.S. 1961 828 [29-828], A COMMERCIAL MINNOW DEALER IS NOT REQUIRED TO OBTAIN AN ADDITIONAL LICENSE FOR THE VEHICLE USED TO TRANSPORT MINNOWS A SHORT DISTANCE FROM THE STREAM TO A VEHICLE CONTAINING THE NECESSARY AERATING EQUIPMENT. HOWEVER, IF A COMMERICAL MINNOW DEALER IS USING A VEHICLE TO TRANSPORT MINNOWS FROM THE STREAM OR RIVER BACK TO HIS PLACE OF BUSINESS OR TO CUSTOMERS, THEN SUCH VEHICLE WOULD COME WITHIN THE PURVIEW OF THE ACT AND IT WOULD BE NECESSARY TO OBTAIN THE NECESSARY EQUIPMENT AND LICENSE FOR THIS VEHICLE. CITE: 29 O.S. 1961 224 [29-224], 29 O.S. 1961 821 [29-821], 29 O.S. 1961 821-834 [29-821] — [29-834], 29 O.S. 1961 822 [29-822] (LEE COOK)